DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Appl. Publ. No. JP 2011-219294 to Kondo, et al. (“Kondo”) in view of U.S. Patent No. 4,632,817 to Yazu, et al. (“Yazu”). 
Regarding claim 1, Kondo teaches a crystal growth apparatus (see, e.g., the Abstract, Figs. 1-12, and entire reference) comprising:
a crucible (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] as well as elsewhere throughout the entire reference which teach a crucible (2)); 
a heater which is installed on an outward side of the crucible and surrounds the crucible (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach a top heater (12), rod-shaped members (13), and a lower heater (11) which collectively form the “heater” and are installed on an outward side of the crucible (2)); and
a coil which is installed on an outward side of the heater and surrounds the heater (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that coils (9) and (10) are installed on an outward side of the heater assembly (11), (12), and (13)), 
wherein an inner surface of the heater on a crucible side includes:
a first region facing an upper portion of the crucible (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that an inner surface of the upper heater (12) has a first region which faces an upper portion of the crucible (2)), and
a second region facing a vertically lower portion of the crucible (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that the upper heater (12) has a second region which is vertically lower and which faces the crucible (2); alternatively, the lower heater (11) has a second region which faces a vertically lower portion of the crucible (2)).  
Kondo does not explicitly teach that the second region is further away in a horizontal direction from an outer side surface of the crucible than the first region.  However, in Fig. 5 and col. 6, l. 18 to col. 8, l. 8 as well as elsewhere throughout the entire reference Yazu teaches an embodiment of a system and method for the growth of crystalline diamond onto seed crystals (21a)-(21d) from a carbon source (22a)-(22d) contained within a synthesizing vessel (20) which is subject to a temperature gradient in the axial direction.  In Figs. 6-7 and col. 7, l. 65 to col. 8, l. 8 Yazu specifically teaches that the axial temperature gradient may be produced by, for example, varying the shape of a heater (34) in the vertical direction such that one end is thicker than the other end in order to heat one end to a higher temperature than the other.  Thus, a person of ordinary 
Then in Figs. 5-6 Yazu specifically teaches that the higher temperature region is located at an upper region of the vessel (20) where the cross-section of the heater (34) is thinner.  This produces a higher temperature within the carbon source (22a-d) and solvent metal layer (23a-d) relative to the seed crystals (21a-d) such that there is a temperature gradient T1-4 which causes carbon to diffuse from bottom to top towards the lower temperature in the vicinity of the seed crystal (21a-d) such that crystal growth occurs.  The crystal growth in the sublimation growth system in Fig. 4 of Kondo utilizes a similar temperature gradient in which the temperature of the source material (5) is higher than the temperature of the seed crustal (4) such that SiC precursor gases travel from the source (5) to the seed (4) for crystal growth.  Accordingly, an ordinary artisan would, when incorporating the heater (34) of Yazu in the crystal growth system in Fig. 4 of Kondo, provide a thinner region located in the vicinity of the source material (5) (i.e., near a bottom of the crucible (2)) and a thicker region located in the vicinity of the seed crystal (4) (i.e., near a top of the crucible (2)) such that the temperature gradient necessary for crystal growth may be obtained.   In this regard a second region in the vicinity of the lower heater (11) will be thinner and, hence, will be farther away in a horizontal direction from an outer side of the crucible (2) than a correspondingly thicker first region in the vicinity prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Kondo teaches that the inner surface of the heater has a step between the first region and the second region (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that there is a step between the upper heater (12) and the lower heater (11) and the rod-shaped members (13)).  Furthermore, as noted supra with respect to the rejection of claim 1, in Figs. 6-7 and col. 7, l. 65 to col. 8, l. 8 Yazu specifically teaches that an axial temperature gradient may be produced by, for example, varying the shape of a heater (34) in the vertical direction such that one end is thicker than the other end, by dividing the cylindrical heat generator into a plurality of layers (44a)-(44c), and/or by a combination of these methods in order to heat one end to a higher temperature than the other.  In this regard, changing the heater (34) in Fig. 6 of Yazu such that the thickness increases in a stepwise rather than a continuous manner may be considered as a mere change in shape which does not modify the operation of the device and, hence, is prima facie obvious.  Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  Accordingly, a person of ordinary skill in the art would look to the teachings of Yazu and would readily recognize that the temperature gradients produced and utilized by the crystal growth system of Kondo may be formed by varying the sectional shape of the heater in the vertical direction in a stepwise manner such that desired temperature gradient necessary for crystal growth is obtained with the motivation for doing so being to benefit from the use of a simpler and more robust heating system.  
Regarding claim 3, Kondo does not explicitly teach that the inner surface of the heater is continuously and smoothly connected between the first region and the second region.  However, as noted supra with respect to the rejection of claim 1, in Figs. 6-7 and col. 7, l. 65 to col. 8, l. 8 Yazu specifically teaches that the axial temperature gradient may be produced by, for example, varying the shape of a heater (34) in the vertical direction such that one end is gradually thicker than the other end in order to heat one end to a higher temperature than the other.  Thus, a person of ordinary skill in the art would look to the teachings of Yazu and would readily recognize that the temperature gradients produced and utilized by the crystal growth system of Kondo may be formed by varying the sectional shape of the heaters (12) and/or (13) smoothly and continuously in the vertical direction such that desired temperature gradient necessary for crystal growth is obtained with the motivation for doing so being to benefit from the use of a simpler and more robust heating system.  
Regarding claim 4
the crucible includes a raw material setting region and a crystal setting part therein, the raw material setting region and the crystal setting part face each other (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that the crucible (2) includes a bottom region which holds the raw material (5) and a top region which holds the seed crystal (4) with each facing the other),
the first region surrounds the crystal setting part, and the second region surrounds the raw material setting region (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that the upper heater (12) surrounds the top region which holds the seed crystal (4) and the rod-shaped members (13) and/or lower heater (11) surround the bottom region which holds the raw material (5)). 
Even if it is assumed arguendo that Kondo does not explicitly teach that the first region surrounds the crystal setting part and the second region surrounds the raw material setting region, this would have been obvious in view of the teachings of Yazu.  As noted supra with respect to the rejection of claim 1, in Figs. 6-7 and col. 7, l. 65 to col. 8, l. 8 Yazu specifically teaches that the axial temperature gradient may be produced by, for example, varying the shape of a heater (34) in the vertical direction such that one end is thicker than the other end in order to heat one end to a higher temperature than the other.  Thus, utilizing the heater (34) in Fig. 6 of Yazu in the apparatus of Kondo would result in a first region surrounding the region containing the seed (4) crystal and a second region surrounding the raw material (5) as claimed.  
Regarding claim 5, Kondo does not explicitly teach that a shortest distance between the second region and the outer side surface of the crucible is twice a shortest distance between the first region and the outer side surface of the crucible or more.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal distance between the crucible and the heater in the vicinity of a top of the seed (4) crystal and a bottom of the raw material (5) necessary to produce the desired temperature gradient for SiC crystal growth.  This is schematically illustrated in Fig. 6 of Yazu which shows that the distance between an inner wall of the crucible and the heater (34) at the top is approximately twice a distance between an inner wall of the crucible and the heater (34) at a bottom of the crucible.  
Regarding claim 6, Kondo teaches a crystal growth method which uses a crystal growth apparatus (see, e.g., the Abstract, Figs. 1-12, and entire reference) including:
a crucible (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] as well as elsewhere throughout the entire reference which teach providing a crucible (2)); 
a heater which is installed on an outward side of the crucible and surrounds the crucible (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that a top heater (12), rod-shaped members (13), and a lower heater (11) which collectively form the “heater” are installed on an outward side of the crucible (2)); and
a coil which is installed on an outward side of the heater and surrounds the heater (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that coils (9) and (10) are installed on an outward side of the heater assembly (11), (12), and (13)), 
wherein an inner surface of the heater on a crucible side includes: 
a first region facing an upper portion of the crucible (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that an inner surface of the upper heater (12) has a first region which faces an upper portion of the crucible (2)), and 
a second region facing a vertically lower portion of the crucible (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that the upper heater (12) has a second region which is vertically lower and which faces the crucible (2); alternatively, the lower heater (11) has a second region which faces a vertically lower portion of the crucible (2)).
the crystal growth method comprising controlling an amount of radiation which reaches the crucible from the heater (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that the crucible (2) is raised and lowered during crystal growth which thereby changes a distance between the crucible (2) itself and different positions along the heater assembly (11), (12), and (13) which thereby controls an amount of radiation which reaches different portions of the crucible (2)).  
Kondo does not explicitly teach that the crystal growth method includes controlling an amount of radiation which reaches the crucible from the heater by setting the second region to be further away in a horizontal direction from an outer side surface of the crucible than the first region.  However, in Fig. 5 and col. 6, l. 18 to col. 8, l. 8 as well as elsewhere throughout the entire reference Yazu teaches an embodiment of a system and method for the growth of crystalline diamond onto seed crystals (21a)-(21d) from a carbon 
Then in Figs. 5-6 Yazu specifically teaches that the higher temperature region is located at an upper region of the vessel (20) where the cross-section of the heater (34) is thinner.  This produces a higher temperature within the carbon source (22a-d) and solvent metal layer (23a-d) relative to the seed crystals (21a-d) such that there is a temperature gradient T1-4 which causes carbon to diffuse from bottom to top towards the lower temperature in the vicinity of the seed crystal (21a-d) such that crystal growth occurs.  The crystal growth in the sublimation growth system in Fig. 4 of Kondo utilizes a similar temperature gradient in which the temperature of the source material (5) is higher than the temperature of the seed crustal (4) such that SiC precursor gases travel from the source (5) to the seed (4) for crystal growth.  Accordingly, an ordinary artisan would, when incorporating the heater (34) of Yazu in the crystal growth system in Fig. 4 of Kondo, prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 8, Kondo teaches that a step is provided between the first region and the second region (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that there is a step between the upper heater (12) and the lower heater (11) and the rod-shaped members (13)).  Furthermore, as noted supra with respect to the rejection of claim 6, in Figs. 6-7 and col. 7, l. 65 to col. 8, l. 8 Yazu specifically teaches that an axial temperature gradient may be produced by, for example, varying the shape of a heater (34) in the vertical direction such that one end is thicker than the other end, by dividing the cylindrical heat generator into a plurality of layers (44a)-(44c), and/or by a combination of these prima facie obvious.  Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  Accordingly, a person of ordinary skill in the art would look to the teachings of Yazu and would readily recognize that the temperature gradients produced and utilized by the crystal growth system of Kondo may be formed by varying the sectional shape of the heater in the vertical direction in a stepwise manner such that desired temperature gradient necessary for crystal growth is obtained with the motivation for doing so being to benefit from the use of a simpler and more robust heating system.  
Regarding claim 9, Kondo does not explicitly teach that the first region and the second region are continuously and smoothly connected.  However, as noted supra with respect to the rejection of claim 1, in Figs. 6-7 and col. 7, l. 65 to col. 8, l. 8 Yazu specifically teaches that the axial temperature gradient may be produced by, for example, varying the shape of a heater (34) in the vertical direction such that one end is gradually thicker than the other end in order to heat one end to a higher temperature than the other.  Thus, a person of ordinary skill in the art would look to the teachings of Yazu and would readily recognize that the temperature gradients produced and utilized by the crystal growth system of Kondo may be formed by varying the sectional shape of the heaters (12) 
Regarding claim 10, Kondo teaches that the crucible includes 
a raw material setting region and a crystal setting part therein, the raw material setting region and the crystal setting part face each other (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that the crucible (2) includes a bottom region which holds the raw material (5) and a top region which holds the seed crystal (4) with each facing the other),
the first region surrounds the crystal setting part, and the second region surrounds the raw material setting region (see, e.g., Figs. 4-6 and ¶¶[0045]-[0055] which teach that the upper heater (12) surrounds the top region which holds the seed crystal (4) and the rod-shaped members (13) and/or lower heater (11) surround the bottom region which holds the raw material (5)).
Even if it is assumed arguendo that Kondo does not explicitly teach that the first region surrounds the crystal setting part and the second region surrounds the raw material setting region, this would have been obvious in view of the teachings of Yazu.  As noted supra with respect to the rejection of claim 6, in Figs. 6-7 and col. 7, l. 65 to col. 8, l. 8 Yazu specifically teaches that the axial temperature gradient may be produced by, for example, varying the shape of a heater (34) in the vertical direction such that one end is thicker than the other end in order to heat one end to a higher temperature than the other.  Thus, utilizing the heater (34) in Fig. 6 of Yazu in the apparatus of Kondo would result in 
Regarding claim 11, Kondo does not explicitly teach that a shortest distance between the second region and the outer side surface of the crucible is twice a shortest distance between the first region and the outer side surface of the crucible or more.  However, since the distance between the crucible (2) and the heater (12) in the system and method of Kondo and Yazu determines the heating efficiency of the heater (12), it is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal distance between the crucible and the heater in the vicinity of a top of the seed (4) crystal and a bottom of the raw material (5) necessary to produce the desired temperature gradient for SiC crystal growth.  This is schematically illustrated in Fig. 6 of Yazu which shows that the distance between an inner wall of the crucible and the heater (34) at the top is approximately twice a distance between an inner wall of the crucible and the heater (34) at a bottom of the crucible.  

Response to Arguments
Applicant's arguments filed January 7, 2022, have been fully considered, but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action. 
See applicants’ 1/7/22 reply, pp. 10-11.  Applicants’ argument is noted, but is unpersuasive.  As explained supra with respect to the rejection of claims 1 and 6, Fig. 5 of Yazu shows that the carbon source (22a-d) is located in the vertically higher (and higher temperature) region while the seed (21a-d) is located in the vertically lower (and lower temperature) region.  Thus, a thinner second region in Fig. 6 of Yazu is in the vicinity of the carbon source (22a-d) while a thicker first region is located in the vicinity of the seed (21a-d).  Accordingly, an ordinary artisan would, when incorporating the heater (34) of Yazu in the crystal growth system in Fig. 4 of Kondo, provide a thinner region located in the vicinity of the source material (5) (i.e., near a bottom of the crucible (2)) and a thicker region located in the vicinity of the seed crystal (4) (i.e., near a top of the crucible (2)) such that the temperature gradient necessary for crystal growth may be obtained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714